Exhibit 10.1

 

Private & Confidential

Execution Version

 

Dated July 23, 2019

--------------------------------------------------------------------------------

 

DORIAN LPG FINANCE LLC

as Borrower

 

THE ENTITIES

listed in Schedule 1, Part B

as Upstream Guarantors

 

DORIAN LPG LTD.

as Facility Guarantor

 

ABN AMRO CAPITAL USA LLC

CITIBANK N.A., LONDON BRANCH

and

THE OTHER BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part D

as Bookrunners

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part E

as Mandated Lead Arrangers

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part F

as Commercial Lenders

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part G

as KEXIM Lenders

 

THE EXPORT-IMPORT BANK OF KOREA

as KEXIM

 

THE BANKS AND FINANCIAL INSTITUTIONS

listed in Schedule 1, Part I

as K-sure Lenders

 

THE BANKS AND FINANCIAL INSTITUTIONS

Listed in Schedule 1, Part J

as Swap Banks

 

ABN AMRO CAPITAL USA LLC

as Global Coordinator, Administrative Agent and Security Agent

 

CITIBANK N.A., LONDON BRANCH

or any of its holding companies, subsidiaries or affiliates

as ECA coordinator

 

CITIBANK N.A., LONDON BRANCH

as ECA Agent

 

--------------------------------------------------------------------------------

AMENDMENT NO. 3 TO FACILITY AGREEMENT
for a Loan of (originally) up to $758,105,296

 

Picture 1 [lpg20190630ex10154cccf001.jpg]

 

 








 

AMENDMENT NO. 3 TO FACILITY AGREEMENT (this Amendment), dated as of
_______________, 2019 and effective as of the Effective Date, relating to the
Facility Agreement dated March 23, 2015, as amended by Amendment No. 1 dated as
of June 15, 2015, as further amended by a Side Letter dated February 1, 2016 and
as further amended by an Amendment No. 2 dated as of May 31, 2017 (collectively,
the Original Facility Agreement, and as further amended hereby, the Facility
Agreement), made among (1) Dorian LPG Finance LLC, as borrower (the Borrower),
(2) the entities listed in Schedule 1, Part B therein, as upstream guarantors,
(3) Dorian LPG Ltd., as facility guarantor (the Facility Guarantor), (4) ABN
AMRO Capital USA LLC (the Security Agent), Citibank N.A., London Branch (Citi)
and the other banks and financial institutions listed in Schedule 1, Part D
therein, as bookrunners, (5) the banks and financial institutions listed in
Schedule 1, Part E therein, as mandated lead arrangers, (6) the banks and
financial institutions listed in Schedule 1, Part F therein, as commercial
lenders (the Commercial Lenders), (7) the banks and financial institutions
listed in Schedule 1, Part G therein, as KEXIM lenders (the KEXIM Lenders), (8)
the Export-Import Bank of Korea, as KEXIM (KEXIM), (9) the banks and financial
institutions listed in Schedule 1, Part I therein, as K-sure lenders (the K-sure
Lenders, and together with the Commercial Lenders, KEXIM and the KEXIM Lenders,
the Lenders and each a Lender), (10) the banks and financial institutions listed
in Schedule 1, Part J therein, as swap banks, (11) the Security Agent as global
coordinator, administrative agent, and security agent, (12) Citi, as ECA
coordinator, and (13) Citi, as ECA Agent (as may be amended, supplemented,
varied, extended or replaced from time-to-time), pursuant to which the Lenders
agreed to make available to the Borrower, upon the terms and conditions therein
described, a loan facility in the original amount of up to Seven Hundred Fifty
Eight Million One Hundred Five Thousand Two Hundred Ninety Six United States
Dollars (USD$758,105,296).

W I T N E S S E T H:

WHEREAS, pursuant to Clause 19.2 (Financial condition) of the Original Facility
Agreement, the Facility Guarantor is required to maintain a ratio of
Consolidated EBITDA to Consolidated Net Interest Expense of greater than or
equal to: (i) 1.25 at all times prior to and through March 31, 2018, (ii) 1.50
at all times from April 1, 2018 through March 31, 2019, and (iii) 2.50 from
April 1, 2019 and at all times thereafter;

WHEREAS, as of the date of the Compliance Certificate delivered to the
Administrative Agent for the fiscal quarter ended March 31, 2019, the Facility
Guarantor’s ratio of Consolidated EBITDA to Consolidated Net Interest Expense is
2.00; and

WHEREAS, the Borrower has requested that (i) $10,022,747 in expenses incurred in
connection with the defense of the unsolicited takeover proposal by BW LPG
Limited be excluded from the calculation of Consolidated EBITDA and (ii) certain
other amendments be made to the Original Facility Agreement including amongst
other things, an amendment to the ratio of Consolidated EBITDA to Consolidated
Net Interest Expense for the period beginning June 30, 2019 and ending March 31,
2020;

WHEREAS, Concorde LPG Transport LLC and Corvette LPG Transport LLC have been
released from their obligations as Upstream Guarantors under the Original
Facility Agreement; and

NOW, THEREFORE, subject to, and upon the terms and conditions herein set forth,
and in consideration of the mutual agreements, provisions, covenants and
conditions contained herein, the parties to the Original Facility Agreement
hereby agree to amend certain provisions of the Facility Agreement to reflect
the parties’ understanding of the aforementioned matters as follows:

1.          DEFINITIONS

1.1        Wherever used in this Amendment, unless the context requires
otherwise: (i) terms defined herein shall have the meanings assigned to them
herein and (ii) Clause 1 (Definitions and Interpretation) of the Original
Facility Agreement shall apply herein, mutatis mutandis, as if set out in this
Amendment in full.

1.2        The Finance Parties and the Obligors designate this Amendment as a
Finance Document.





- 1 -




 

2.          AMENDATORY PROVISIONS

2.1        From and after the Effective Date (as defined in Clause 3.1), all
references in the Original Facility Agreement to “this Agreement” (or words or
phrases of a similar meaning) shall be deemed to be references to the Original
Facility Agreement as amended by this Amendment unless the context otherwise
specifically requires.

2.2        In Clause 1.1 (Definitions) of the Original Facility Agreement, the
following definition shall be inserted:

Amendment No. 3 means that certain Amendment No. 3 dated as of July 23, 2019
made among the parties hereto amending and supplementing this Agreement.

2.3        In Clause 1.1 (Definitions) of the Original Facility Agreement, the
following definition shall be inserted:

BW LPG Acquisition Attempt means the unsolicited proposals made and withdrawn in
2018 for the acquisition by BW LPG Limited of 100% of the Equity Interests of
the Facility Guarantor.

2.4        In Clause 19.1 (Financial Definitions) of the Original Facility
Agreement, part (a) of the definition of “Consolidated EBITDA” shall be amended
to (a) delete the word “and” at the end of sub-clause (iv) and (b) insert the
following new sub-clause (vi):

(vi)        expenses incurred by the Facility Guarantor prior to the date of
Amendment No. 3 to this Agreement in connection with the BW LPG Acquisition
Attempt and disclosed on Schedule 13 (Expenses incurred in connection with the
BW LPG Acquisition Attempt); and

2.5        Clause 19.2(a) (Minimum Liquidity) of the Original Facility Agreement
shall be amended to (a) replace the semi-colon at the end of the existing final
paragraph with a period and (b) insert the following new final paragraph at the
end of the clause:

Notwithstanding the foregoing, if the ratio of Consolidated EBITDA to
Consolidated Net Interest Expense maintained by the Facility Guarantor is less
than 2.50 at any time or times during the period beginning on and including June
30, 2019 and ending on and including March 31, 2020, Consolidated Liquidity
shall at such time or times be maintained in an amount at least equal to
$47,500,000, of which an amount at least equal to the applicable Minimum
Earnings Account Balance for the relevant period shall be held in an Earnings
Account pursuant to Clause 25.1 (Earnings Accounts);

2.6        Clause 19.2(c) (Minimum Interest Coverage) of the Original Facility
Agreement shall be deleted and replaced in its entirety by the following:

Minimum Interest Coverage: It maintains a ratio of Consolidated EBITDA to
Consolidated Net Interest Expense of greater than or equal to: (i) 2.00 at all
times from June 30, 2019 through March 31, 2020 and (ii) 2.50 from April 1, 2020
and at all times thereafter;

2.7        In Schedule 9 (Compliance Certificate) to the Original Facility
Agreement, the following paragraph shall be inserted at the end of Item 2(a):

[NOTWITHSTANDING THE FOREGOING, TO BE INCLUDED IF INTEREST COVERAGE RATIO IS
LESS THAN 2.50 DURING PERIOD FROM JUNE 30, 2019 THROUGH MARCH 31, 2020: is
[l].  The Minimum Earnings Account Balance is $[l] and is being maintained in an
Earnings Account.]





- 2 -




2.8        A new Schedule 13 (Expenses incurred in connection with the BW LPG
Acquisition Attempt) shall be inserted as follows:

Schedule 13

Expenses incurred in connection with the BW LPG Acquisition Attempt

 

 

 

 

 

Quarter ended June 30, 2018

    

$

483,000 

 

 

 

 

 

 

Quarter ended September 30, 2018

 

$

1,770,589 

 

 

 

 

 

 

Quarter ended December 31, 2018

 

$

7,766,847 

 

 

 

 

 

 

Quarter ended March 31, 2019

 

$

2,311 

 

 

 

 

 

 

Total

 

$

10,022,747 

 

 

3.          CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AMENDMENT

3.1        This Amendment shall not be effective unless and until the date the
Administrative Agent, or its duly authorized representative, shall have received
all of the documents and other evidence listed in Schedule 1 hereto (Conditions
Precedent to Effectiveness of Amendment No. 3), in form and substance
satisfactory to the Administrative Agent and at such time, this Amendment shall
be deemed effective (the Effective Date).

4.          NO FURTHER CHANGES

4.1        Except as provided herein, all the remaining provisions of the
Original Facility Agreement shall remain unchanged, valid and binding on all the
parties thereto.

5.          REPRESENTATIONS AND WARRANTIES

5.1        The representations and warranties made in Clause 17
(Representations) of the Original Facility Agreement shall be deemed repeated as
of the date hereof, except for (A) representations or warranties which expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct, in all material respects, as of such earlier date, or
(B) representations and warranties which are no longer true and correct as a
result of a transaction expressly permitted by the Original Facility Agreement
as amended hereby.

6.          EXISTING SECURITY

Each Obligor confirms that the Security Documents to which it is a party:

6.1        shall continue to secure all liabilities which are expressed to be
secured by them; and

6.2        shall continue in full force and effect in all respects.

7.          FURTHER ASSURANCE

7.1        Each Obligor shall, at the reasonable request of the Administrative
Agent and at its own expense, do all such acts and things necessary or advisable
to give effect to the amendments made or to be made pursuant to this Amendment.





- 3 -




8.          GOVERNING LAW

8.1        The laws of the State of New York shall govern all matters arising
out of, in connection with or relating to this Amendment, including, without
limitation, its validity, interpretation, construction, performance and
enforcement.

9.          SUBMISSION TO JURISDICTION; WAIVERS

9.1        Any legal action or proceeding with respect to this Amendment shall
be brought exclusively in the courts of the State of New York located in the
City of New York, Borough of Manhattan, or of the United States of America for
the Southern District of New York and, by execution and delivery of this
Amendment, each of the Obligors executing this Amendment hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided that nothing in this Amendment
shall limit the right of the Finance Parties to commence any proceeding in the
federal or state courts of any other jurisdiction to the extent a Finance Party
determines that such action is necessary or appropriate to exercise its rights
or remedies under this Amendment. The parties hereto hereby irrevocably waive
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.

 





- 4 -




Schedule 1

Conditions Precedent to Effectiveness of Amendment No. 3

1.          Corporate Documents

A certificate of an authorized signatory of each Obligor certifying (i) that
each copy document relating to it specified in Part 1 of Schedule 3 to the
Original Facility Agreement remains correct, complete and in full force and
effect as at a date no earlier than a date approved for this purpose and that
any resolutions or power of attorney referred to in Part 1 of Schedule 3 to the
Original Facility Agreement in relation to it have not been revoked or amended;
(ii) that any resolutions or power of attorney referred to in Part 1 of Schedule
3 to the Original Facility Agreement in relation to it have not been revoked or
amended; (iii) resolutions of the board of directors and/or managers, members or
managing members, as applicable, of each Obligor (or any committee of such board
empowered to approve and authorize the following matters) approving the terms
of, and the transactions contemplated by, this Amendment and resolving that it
executes this Amendment and any documents necessary in connection therewith and
authorizing a specified person or persons to execute the Amendment and any such
documents; and (iv) any power of attorney under which any person is to execute
this Amendment or any documents in connection therewith.

2.          Executed Documents

(a)         This Amendment.

3.          No Default

No Default shall have occurred and be continuing under the Facility Documents or
will occur by virtue of entering into this Amendment or the transactions
contemplated hereby.

4.          No Material Adverse Change

In the determination of the Required Lenders, no Material Adverse Change shall
have occurred.

 

 



- 5 -




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

DORIAN LPG FINANCE LLC

As Borrower

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

COMET LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN SHANGHAI LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN HOUSTON LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 





Signature Page to Amendment No. 3 to Facility Agreement




DORIAN SAO PAULO LPG TRANSPORT LLC

 

As Upstream Guarantor

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

CONSTELLATION LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN ULSAN LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN AMSTERDAM LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN MONACO LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 





Signature Page to Amendment No. 3 to Facility Agreement




DORIAN BARCELONA LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN TOKYO LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN DUBAI LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN GENEVA LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN CAPE TOWN LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 





Signature Page to Amendment No. 3 to Facility Agreement




COMMANDER LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN EXPLORER LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN EXPORTER LPG TRANSPORT LLC

As Upstream Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  President

 

 

 

 

DORIAN LPG LTD.

As Facility Guarantor

 

 

 

 

 

 

By:

  /s/ Theodore Young

 

 

Name:

  Theodore Young

 

 

Title:

  Chief Financial Officer & Treasurer

 

 

 





Signature Page to Amendment No. 3 to Facility Agreement




ABN AMRO CAPITAL USA LLC

As Bookrunner, Mandated Lead Arranger, Global Coordinator, Administrative Agent,
Security Agent and Original Lender

 

 

 

 

 

 

 

By:

  /s/ Michael Choina

 

By:

  /s/ John Sullivan

Name:

  Michael Choina

 

Name:

  John Sullivan

Title:

  Managing Director

 

Title:

  Managing Director

 

 

ABN AMRO BANK N.V.

As Swap Bank

 

 

 

 

 

 

 

By:

  /s/ R.A.V. Hoefnagelo

 

By:

  /s/ A.L Lockhors

Name:

  R.A.V. Hoefnagelo

 

Name:

  A.L Lockhors

Title:

 

 

Title:

 

 

 

CITIBANK N.A., LONDON BRANCH

As Bookrunner, Mandated Lead Arranger, ECA Coordinator, ECA Agent and Original
Lender

 

 

 

 

 

 

 

By:

  /s/ Barbara Griffiths

 

By:

 

Name:

  Barbara Griffiths

 

Name:

 

Title:

  Vice President

 

Title:

 

 

 

CITIBANK, N.A.

As Swap Bank

 

 

 

 

 

 

 

By:

  /s/ Joseph Shanahan

 

By:

 

Name:

  Joseph Shanahan

 

Name:

 

Title:

  Vice President, Citibank N.A,

 

Title:

 

 





Signature Page to Amendment No. 3 to Facility Agreement




THE EXPORT-IMPORT BANK OF KOREA

As Mandated Lead Arranger, Swap Bank and Original Lender

 

 

 

 

 

 

 

By:

  /s/ Ju Sang-jin

 

By:

 

Name:

  Ju Sang-jin

 

Name:

 

Title:

  Director General

 

Title:

 

 

 

ING CAPITAL MARKETS LLC

As Swap Bank

 

 

 

 

 

 

 

By:

  /s/ Juan Carlos Vallarino

 

By:

  /s/ Michael K. Dwyer

Name:

  Juan Carlos Vallarino

 

Name:

  Michael K. Dwyer

Title:

  Vice President

 

Title:

  Managing Director

 

 

ING BANK N.V., LONDON BRANCH

As Bookrunner, Mandated Lead Arranger and Original Lender

 

 

 

 

 

 

 

By:

  /s/ Adam Byrne

 

By:

  /s/ Graham Wallden

Name:

  Adam Byrne

 

Name:

  Graham Wallden

Title:

  Managing Director

 

Title:

  Authorised Signatory

 

 

DVB BANK SE

As Bookrunner, Mandated Lead Arranger, Swap Bank and Original Lender

 

 

 

 

 

 

 

By:

  /s/ Nikolaos Chonizopoulos

 

By:

  /s/ Anastasia Chatzioannidi-Topintzi

Name:

  Nikolaos Chonizopoulos

 

Name:

  Anastasia Chatzioannidi-Topintzi

Title:

  Senior Vice President

 

Title:

  Assistant Vice President

 





Signature Page to Amendment No. 3 to Facility Agreement




COMMONWEALTH BANK OF AUSTRALIA, NEW YORK BRANCH

As Swap Bank and Original Lender

 

 

 

 

 

 

 

By:

  /s/ Chris Li

 

By:

 

Name:

  Chris Li

 

Name:

 

Title:

  AssociateDirector

 

Title:

 

 

 

DEUTSCHE BANK AG, HONG KONG BRANCH

As Mandated Lead Arranger and Original Lender

 

 

 

 

 

 

 

By:

  /s/ Ken Cheng

 

By:

  /s/ Edward Hui

Name:

  Ken Cheng

 

Name:

  Edward Hui

Title:

  Assistant Vice President Structured
Trade & Export Finance Hong Kong

 

Title:

  Director Structured Trade &
Export Finance Hong Kong

 

 

DZ BANK AG

DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK

FRANKFURT AM MAIN

As Original Lender

 

 

 

 

 

 

 

By:

  /s/ Michael Fischer

 

By:

/s/ Ilko Jantschev

Name:

  Michael Fischer

 

Name:

Ilko Jantschev

Title:

  Managing Director

 

Title:

Vice President

 

 

SANTANDER BANK, N.A.

As Original Lender

 

 

 

 

 

 

 

By:

  /s/ Mark Connelly

 

By:

  /s/ Puiki Lok

Name:

  Mark Connelly

 

Name:

  Puiki Lok

Title:

  Senior Vice President

 

Title:

  Vice President

 





Signature Page to Amendment No. 3 to Facility Agreement




BANCO SANTANDER, S.A.

As Mandated Lead Arranger

 

 

 

 

 

 

 

By:

  /s/ Remedios Cantalapiedra

 

By:

  /s/ Francisco Verdugo Munoz

Name:

  Remedios Cantalapiedra

 

Name:

  Francisco Verdugo Munoz

Title:

  Vice President

 

Title:

  Vice President

 

Signature Page to Amendment No. 3 to Facility Agreement

